 

Exhibit 10.1

«GrantDate»

«First_Name» «Last_Name»

«Address_1»

«City», «State»  «Zip»

Dear «First_Name»:

In accordance with the 2016 Long-Term Incentives Plan (the “Plan”) of ORBCOMM
Inc. (the “Company”), you, as a key employee of the Company, have been granted
an award (the “Award”) of Restricted Stock Units (“RSUs”).  Each RSU represents
the right to receive one share of Stock or its cash equivalent.

 

Type of Grant:

 

Restricted Stock Unit

 

 

 

Number of RSUs:

 

«RestrictedStockGranted»

 

 

 

Vesting Schedule:

 

See Schedules A and B attached.

 

All vesting increments are rounded to the nearest whole number of RSUs.

The Award has been granted upon the terms and conditions of this Restricted
Stock Unit Award Agreement, subject in all respects to the provisions of the
Plan, as it may be amended from time to time.  The Restricted Stock Unit Award
Agreement Terms and Conditions attached hereto are incorporated into and are
part of this Restricted Stock Unit Award Agreement.  The Award is also subject
to the Company’s Executive Incentive Compensation Recoupment Policy, as in
effect from time to time.

If you have any questions regarding the Award, please contact Head of Human
Resources, ORBCOMM Inc. at (703) 433-6370.

    

--------------------------------------------------------------------------------

 

Please acknowledge your agreement to this Restricted Stock Unit Award Agreement
by signing below and returning an executed copy of this Restricted Stock Unit
Award Agreement to the Company.

ORBCOMM Inc.

 

 

 

By:

 

 

 

 

Christian G. Le Brun

 

 

Executive Vice President and

 

 

General Counsel

 

Dated:

Acknowledged and Agreed:

 

Name:

Date:

 

 

2

 

--------------------------------------------------------------------------------

Schedule A

 

«First_Name» «Last_Name»

TIME VESTED RSUs

The Time Vested RSUs will vest as follows:

[Amount] will vest on [Date]

[Amount] will vest on [Date]

[Amount] will vest on [Date]

 

 

A-1

    

--------------------------------------------------------------------------------

Schedule B

 

«First_Name» «Last_Name»

PERFORMANCE VESTED RSUs

Target for Performance vested RSUs eligible to vest for 2017:

 

Target

Number of Performance vested RSUs eligible to vest for each target for 2017*

 

 

 

 

 

 

 

 

 

B-1

    

--------------------------------------------------------------------------------

 

 

ORBCOMM INC.

2016 LONG-TERM INCENTIVES PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

TERMS AND CONDITIONS

In accordance with the 2016 Long-Term Incentives Plan (the “Plan”) of ORBCOMM
Inc. (the “Company”), you have been granted an award (the “Award”) of Restricted
Stock Units (“RSUs”).  Each RSU represents the right to receive one share of
Stock or its cash equivalent.  Capitalized terms used herein and not otherwise
defined herein will have the respective meanings ascribed to them in the
Plan.  These Restricted Stock Unit Award Agreement Terms and Conditions are
incorporated into and made a part of the Restricted Stock Unit Award Agreement
(the “Award Agreement”) detailing the specifics of your Award.

The RSUs have been granted to you upon the following terms and conditions:

1.Rights of the Participant with Respect to the RSUs

(a)No Stockholder Rights.  The RSUs granted pursuant to the Award do not and
will not entitle Participant to any rights of a stockholder of the Company.  The
rights of Participant with respect to the RSUs will remain forfeitable at all
times prior to the date on which such rights become vested, and the restrictions
with respect to the RSUs lapse, in accordance with Section 2.

(b)Additional Restricted Stock Units.  As long as Participant holds RSUs granted
pursuant to the Award, the Company will credit to Participant, on each date that
the Company pays a cash dividend to holders of Stock generally, an additional
number of RSUs (“Additional RSUs”) equal to the total number of whole RSUs and
Additional RSUs previously credited to Participant under the Award multiplied by
the dollar amount of the cash dividend paid per share of Stock by the Company on
such date, divided by the Fair Market Value of a share of Stock on such
date.  Any fractional RSUs resulting from such calculation will be included in
the Additional RSUs.  A report showing the number of Additional RSUs so credited
will be sent to Participant periodically, as determined by the Company.  The
Additional RSUs so credited will be subject to the same terms and conditions as
the RSUs to which such Additional RSUs relate and the Additional RSUs will be
forfeited in the event that the RSUs with respect to which such Additional RSUs
were credited are forfeited.

(c)Payment of Restricted Stock Units.  No payment in respect of any RSU (whether
in shares of Stock or cash) will be made to Participant prior to the date on
which the RSUs vest, and the restrictions with respect to the RSUs lapse, in
accordance with Section 2.  In any event and subject to Section 2(c), payment of
any vested RSUs will be made no later than March 15 of the calendar year
immediately following the calendar year in which the RSU vests.  Neither this
Section 1(c) or the Plan nor any action taken pursuant to or in accordance with
this Section 1(c) will be construed to create a trust of any kind.  After any
RSUs vest pursuant to Section 2, payment made in respect of any RSU will be in
cash, Stock or a combination thereof,

1

    

--------------------------------------------------------------------------------

as determined by the Committee in its sole discretion.  To the extent payment of
an RSU is made in shares of Stock, the Company will promptly cause to be issued
in book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
shares of Stock in payment of such whole number of vested RSUs and Additional
RSUs determined by the Committee to be paid in Stock.  To the extent payment of
an RSU is made in cash, the amount of such cash payment will be calculated based
on the Fair Market Value of the Stock underlying such RSUs and Additional RSUs
on the vesting date (or such other date as the Committee shall determine in its
sole discretion).  The value of any fractional RSUs will be paid in cash at the
time payment is made to Participant in respect of the vested RSUs and Additional
RSUs.   

2.Vesting.  You will be deemed to have earned the RSUs and Additional RSUs
subject to the Award as follows:

(a)Time Vested RSUs.  The number of RSUs (and any related Additional RSUs) set
forth on Schedule A to the Award Agreement (the “Time Vested RSUs”) will vest as
set forth on Schedule A to the Award Agreement; and

(b)Performance Vested RSUs.  The number of RSUs (and any related Additional
RSUs) set forth on Schedule B to the Award Agreement (the “Performance Vested
RSUs”) will vest based on achievement by you and/or the Company (as determined
in the sole discretion of the Committee) of the performance targets as set forth
in Schedule B to the Award Agreement.  

(c)Change of Control.  Subject to the other terms and conditions set forth
herein, upon the effective date of a Change of Control, all of the RSUs and
Additional RSUs will become immediately and unconditionally vested, and the
restrictions with respect to all of the RSUs and Additional RSUs will lapse
(without regard to the satisfaction of any time-based or performance criteria).

(d)Vesting Upon Termination of Employment.  Except as otherwise specifically
provided in a written agreement between the Participant and the Company, if,
prior to vesting of the RSUs pursuant to Section 2, Participant ceases to be
employed by the Company for any reason (voluntary or involuntary) including
death or permanent long-term disability, which constitutes a “separation from
service” under Internal Revenue Code Section 409A, as amended from time to time,
including any regulations and other guidance issued thereunder by the Department
of the Treasury and/or the Internal Revenue Service (collectively, “Section
409A”), then, subject to the other terms and conditions set forth herein,
Participant’s rights to all of the unvested RSUs and unvested Additional RSUs
will immediately expire and terminate as of the date of such termination of
employment.  

3.Restriction on Transfer.  The RSUs and Additional RSUs will be deliverable,
during your lifetime, only to you and are not transferable by you other than (a)
by will or by the laws of descent and distribution; or (b) by gift to your
spouse or natural, adopted or step-children or grandchildren (“Immediate Family
Members”) or to a trust for the benefit of one or more of your Immediate Family
Members or to a family charitable trust established by you or a member of your
family.

2

 

--------------------------------------------------------------------------------

4.Adjustments to Restricted Stock Units.  In the event of any change in or
affecting the outstanding shares of Stock by reason of a stock dividend or
split, merger or consolidation on or after the date of the Award, or various
other events, adjustments will be made as appropriate in connection with the
RSUs as contemplated in the Plan. Notwithstanding anything in this paragraph to
the contrary, no adjustment will be made to the Award to the extent that the
adjustment would constitute an additional deferral or acceleration of payment in
violation of Section 409A. 

5.Income Tax Matters.  The Company will have the right, in connection with the
vesting of RSUs under the Award, (a) to deduct from any payment otherwise due by
the Company to Participant or any other person receiving delivery of cash or
shares of Stock an amount equal to any taxes required to be withheld by law with
respect to such delivery, (b) to require Participant or any other person
receiving such delivery to pay to the Company an amount sufficient to provide
for any such taxes so required to be withheld, (c) to require Participant to
sell such number of shares of Stock otherwise deliverable as may be necessary so
that the net proceeds of such sale will be an amount sufficient to provide for
any such taxes so required to be withheld and to pay such amount to the Company
or (d) to reduce the number of shares of Stock Participant is to receive upon
vesting of RSUs under the Award by the smallest number of whole shares of Stock
which, when multiplied by the Fair Market Value of the shares of Stock
determined as of the vesting or delivery date, is equal in value to any such
taxes so required to be withheld.

6.Forfeiture in the Event of Breach of Non-Competition and/or Non-Solicitation
Covenant.  The Participant acknowledges that his or her continued employment
with the Company and the RSUs are sufficient consideration for the obligations
contained in the Award, including, without limitation, the restrictions imposed
upon the Participant by this Section 6.

(a)Non-Competition.  The Participant expressly agrees and covenants that during
the Participant’s employment and for the six (6)-month period immediately
thereafter, the Participant will not, anywhere in the world, whether directly or
indirectly, for himself or herself or for any third party, (i) engage in any
business activity, (ii) provide professional services to another person or
entity (whether as an employee, consultant, or otherwise), or (iii) become a
partner, member, principal, or stockholder having a 10% or greater interest in
any entity, but in each such case, only to the extent that such activity, person
or entity is in competition with the Business (as defined below).  The
Participant acknowledges and understands that, due to the global nature of the
Company’s business and the technological advancements in electronic
communications around the world, any geographic restriction of the Participant’s
obligation under this Section 6(a) would be inappropriate and counter to the
protections sought by the Company hereunder.

(b)Non-Solicitation.  The Participant expressly agrees and covenants that during
the Participant’s employment and for the one (1)-year period immediately
thereafter, the Participant will not, anywhere in the world, whether directly or
indirectly, for himself or herself or for any third party:  (i) solicit any
business or contract, or enter into any business or contract, directly or
indirectly, with any supplier, licensee, customer or partner of the Company that
(A) was a supplier, licensee, customer or partner of the Company at, or within
six (6) months prior to, the termination of Participant’s employment, or (B) was
a prospective supplier, licensee, customer, or partner of the Business at the
time of the Participant’s termination of employment, and in

3

 

--------------------------------------------------------------------------------

either case, for purposes of engaging in an activity that is in competition with
the Business; or (ii) solicit or recruit, directly or indirectly, any of the
Company’s or its subsidiaries’ employees, or any individual who was employed by
the Company’s or its subsidiaries’ within six (6) months prior to the
termination of the Participant’s employment, for employment or engagement
(whether as an employee, consultant or otherwise) with a person or entity
involved in marketing or selling products or services competitive with the
Business.  The Participant acknowledges and understands that, due to the global
nature of the Company’s business and the technological advancements in
electronic communications around the world, any geographic restriction of the
Participant’s obligation under this Section 6(b) would be inappropriate and
counter to the protections sought by the Company hereunder. 

(c)Forfeiture. If the Company determines that the Participant has violated any
provisions of Section 6(a) or (b), then the Participant agrees and covenants
that:

(i)any portion of RSUs and Additional RSUs (whether vested or unvested) that has
not been paid to the Participant as of the date of such determination will be
immediately rescinded;

(ii)the Participant will automatically forfeit any rights the Participant may
have with respect to the RSUs or Additional RSUs as of the date of such
determination; and

(iii)if the Participant has received shares of Stock as payment with respect to
vested RSUs or Additional RSUs under the terms of the Award within the one (1)
year period immediately preceding or following a violation of Section 6(a) or
the one (1) year period immediately preceding a violation of Section 6(b), upon
the Company’s demand, the Participant will immediately deliver to the Company a
certificate or certificates for shares of Stock (1) equal to the number of
shares paid to the Participant under the Award if any part of such payment was
made in shares of Stock and/or (2) equal to the value paid to the Participant
under the terms of the Award if any part of such payment was made in cash.

(d)Definition of Business.  For purposes of Section 6(a) and Section 6(b),
"Business" will mean the business of offering wireless data communication
services, including for the purpose of tracking and/or monitoring fixed or
mobile assets, the business of designing, manufacturing or distributing modems
or terminals that operate on such services, or any other business in which the
Company is materially engaged during the Participant’s period of employment or,
with respect to any post-employment period, during the six (6) month period
immediately preceding the Participant's termination of employment.  

(e)Severability.  The Participant acknowledges and agrees that the period, scope
and geographic areas of restriction imposed upon the Participant by the
provisions of Section 6 are fair and reasonable and are reasonably required for
the protection of the Company.  In the event that any part of the Award,
including, without limitation, Section 6, is held to be unenforceable or
invalid, the remaining parts of Section 6 and the Award will nevertheless
continue to be valid and enforceable as though the invalid portions were not a
part of the Award.  If any one of the provisions in Section 6 is held to be
excessively broad as to period, scope and geographic areas,

4

 

--------------------------------------------------------------------------------

any such provision will be construed by limiting it to the extent necessary to
be enforceable under applicable law.  

(f)Additional Remedies.  The Participant acknowledges that breach by the
Participant of the Award would cause irreparable harm to the Company and that in
the event of such breach, the Company will have, in addition to the remedies set
forth in Section 6(c), monetary damages and other remedies at law or in equity,
the right to an injunction, specific performance and other equitable relief to
prevent violations of the Participant’s obligations hereunder.

7.Miscellaneous.

(a)The Award does not confer on Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b)To the extent that any payment of any RSU is made in shares of Stock pursuant
to the terms of the Award, the Company will not be required to deliver any
shares of Stock upon vesting of any RSUs and Additional RSUs until the
requirements of any federal or state securities laws, rules or regulations or
other laws or rules (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied, provided that in all
cases the delivery of any shares of Stock will be made within such time frame
following the scheduled payment date as is required to avoid a violation of the
requirements of Section 409A.

(c)To the extent there is any conflict between the terms contained in the Award
Agreement (including these Restricted Stock Unit Award Agreement Terms and
Conditions) and the Plan, the terms of the Plan will control.

5

 